DETAILED ACTION
This is the First Office Action on the Merits based on the 16/378,221 application filed on 04/08/2019 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Application 16/378,221 is a Continuation (CON) of 15/970,627 filed on 05/03/2018 now US Patent 10,252,101, which is a CON of 14/954,144 filed on 11/30/2015 now US Patent 9,987,513, which is a CON of 14/218,808 filed on 03/18/2014 now US Patent 9,199,115, which is a CON of PCT/US2014/030875 filed 03/17/2014, which claims priority to a provisional filed 03/15/2013.
Claims 21-35 have priority to 03/17/2014.

Election/Restrictions
Applicant’s election of Species B (Figures 8-18G) in the reply filed on 10/14/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
136

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because :
reference characters "142" and "142a" have both been used to designate virtual crank arm; further in Figure 9A, 142 and 142a are pointing at different components. 
Reference characters “126a” and “126b” have been used to designate both the frame and footpads, respectively, and the first and second brackets (see paragraph [0050] of the specification)

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “92” has been used to designate both lower movement producing mechanism and linkages and “90” has been sued to designate both upper movement producing mechanisms and linkages. The Examiner notes that the reference characters “90” and “92” have been used to designate different parts in the first and second embodiments and the .   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  
On line 6, “the first and” should be corrected to ---the reciprocating first and ---
 Claim 28 is objected to because of the following informalities:  
On line 1, “the first and” should be corrected to ---the reciprocating first and ---
On line 2, “the first and” should be corrected to ---the reciprocating first and ---
On line 3, “respective foot member” should be corrected to ---respective foot member of the reciprocating first and second foot members---
Claim 34 is objected to because of the following informalities:  
On line 4, “each close loop path” should be corrected to ---each of the closed loop paths---


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the limitation “the inclined member defines a linear path for the rollers” on lines 1-2 is unclear. It is unclear if a single inclined member defines a linear path or if both of the inclined members define linear paths.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 12 and 13 of U.S. Patent No. 10,252,101. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
	Regarding claim 21, the limitations of “reciprocating first and second foot pedals (first 
and second foot pedals coupled to the frame) that move in respective foot pedal closed loop paths (the foot pedals are attached to the frame and therefore move in a closed path); a stationary frame (a stationary frame) supporting the reciprocating first and second foot pedals; a shaft rotatably mounted to the stationary frame and operatively associated with the first and second foot pedal to rotate about a shaft axis in response to movement of the first and second foot pedals (a crank shaft rotatably mounted to the stationary frame to rotate about a crank axis, the first and second foot pedals operatively associated with the crank shaft such that motion of the first and second foot pedals causes rotation of the crank shaft around the crank axis); at least one rotatable resistance mechanism operatively associated with the shaft and configured to provide variable resistance to rotation of the shaft (a resistance mechanism configured to provide resistance against motion of the first and second foot pedals along their closed loop paths); and a handle pivotally coupled to the stationary frame such that the handle pivots about a first axis when driven by a user's hand (a handle pivotally coupled to the frame to pivot about a first axis and configured to be driven by a user's hand), wherein the handle is operatively coupled to the shaft by a linkage to drive rotation of the shaft when the handle is driven by the user's hand, wherein the linkage has an input portion associated with the handle and an output portion configured to drive rotation of the shaft, wherein the input portion of a first link member fixed relative to the handle and pivotable about the first axis and including a radial end that is distal from the first axis;  a second link member including a first end pivotally coupled to the radial end of the first link member and a second end comprising an annular collar, the second link member pivotable about a second link member pivot axis that is substantially parallel to the crank axis, the second link member pivot axis rotatable around the crank axis;  and a disk rotatably mounted within the annular collar of the second link member, the disk rotatable about the crank axis)” can be found in claim 9 of US Patent 10,252,101
	Regarding claim 22, the limitations of “the at least one rotatable resistance mechanism is configured to provide resistance that increases as a function of a reciprocation frequency of the reciprocating first and second foot pedals (the resistance mechanism provides increased resistance as a function of increased reciprocation frequency of the first and second foot pedals)” can be found in claim 12 of US Patent 10,252,101.
	Regarding claim 23, the limitations of “the output portion of the linkage is coupled to a disk configured to rotate the shaft when the handle is driven by the user's hand (a first link member fixed relative to the handle and pivotable about the first axis and including a radial end that is distal from the first axis;  a second link member including a first end pivotally coupled to the radial end of the first link member and a second end comprising an annular collar, the second link member pivotable about a second link member pivot axis that is substantially parallel to the crank axis, the second link member pivot axis rotatable around the crank axis;  and a disk rotatably mounted within the annular collar of the second link member, the disk rotatable about the crank axis)” can be found in claim 9 of US Patent 10,252,101.
	Regarding claim 24, the limitations of “the input portion of the linkage is provided by a first link member (a first link member fixed relative to the handle and pivotable about the first axis and including a radial end that is distal from the first axis) fixed to the handle and pivotally coupled to the frame such that the first link pivots about the first axis in synchrony with the handle (see rejection of claim 21 above)” can be found in claim 9 of US Patent 10,252,101.
Regarding claim 25, the limitations of “the linkage further comprises: a second link member (a second link member including a first end pivotally coupled to the radial end of the first link member and a second end comprising an annular collar, the second link member pivotable about a second link member pivot axis that is substantially parallel to the crank axis, the second link member pivot axis rotatable around the crank axis) having a first end coupled to an end of the first link member opposite from the first axis, and a second end opposite the first end; and wherein the output portion of the linkage is provided by a third link member pivotally coupled to the second end of the second link member (a disk rotatably mounted within the annular collar of the second link member, the disk rotatable about the crank axis)” can be found in claim 9 of US Patent 10,252,101.
Regarding claim 26, the limitations of “the third link member comprises a disk configured to rotate about the shaft axis (a disk rotatably mounted within the annular collar of the second link member, the disk rotatable about the crank axis)” can be found in claim 9 of US Patent 10,252,101.
Regarding claim 27, the limitations of “a reciprocating first foot member coupling the reciprocating first foot pedal to the shaft and a reciprocating second foot member coupling the reciprocating second foot pedal to the shaft (a crank shaft rotatably mounted to the stationary frame to rotate about a crank axis, the first and second foot pedals operatively associated with the crank shaft such that motion of the first and second foot pedals causes rotation of the crank shaft around the crank axis)” can be found in claim 9 of US Patent 10,252,101.
Regarding claim 28, the limitations of “each of the first and second foot members couple a respective one of the first and second foot pedals to the shaft via a respective crank link member pivotally connected to the respective foot member (a crank shaft rotatably mounted to the stationary frame to rotate about a crank axis, the first and second foot pedals operatively associated with the crank shaft such that motion of the first and second foot pedals causes rotation of the crank shaft around the crank axis)” can be found in claim 9 of US Patent 10,252,101.
Regarding claim 35, the limitations of “the at least one rotatable resistance mechanism includes at least one of an air-resistance based resistance mechanism and a magnetic resistance mechanism (the resistance mechanism comprises an air-resistance based resistance mechanism)” can be found in claim 13 of US Patent 10,252,101.

Claims 21 and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 8 of U.S. Patent No. 10,252,101 in view of Porth (US 2007/0232457). 
Regarding claim 21, the limitations of “reciprocating first and second foot pedals (first 
and second foot pedals coupled to the frame) that move in respective foot pedal closed loop paths(the foot pedals are attached to the frame and therefore move in a closed path); a stationary frame (a stationary frame) supporting the reciprocating first and second foot pedals; a shaft rotatably mounted to the stationary frame and operatively associated with the first and second foot pedal to rotate about a shaft axis in response to movement of the first and second foot pedals (a crank shaft rotatably mounted to the stationary frame to rotate about a crank axis, the first and second foot pedals operatively associated with the crank shaft such that motion of the first and second foot pedals causes rotation of the crank shaft around the crank axis); and a handle pivotally coupled to the stationary frame such that the handle pivots about a first axis when driven by a user's hand (a handle pivotally coupled to the frame to pivot about a first axis and configured to be driven by a user's hand), wherein the handle is operatively coupled to the shaft by a linkage to drive rotation of the shaft when the handle is driven by the user's hand, wherein the linkage has an input portion associated with the handle and an output portion configured to drive rotation of the shaft, wherein the input portion of the linkage reciprocates while the output portion of the linkage pivots about a pivot point spaced from the shaft axis when the handle is driven by the user's hand, and the pivot point orbits the shaft axis as the handle reciprocates (a first link member fixed relative to the handle and pivotable about the first axis and including a radial end that is distal from the first axis;  a second link member including a first end pivotally coupled to the radial end of the first link member and a second end comprising an annular collar, the second link member pivotable about a second link member pivot axis that is substantially parallel to the crank axis, the second link member pivot axis rotatable around the crank axis;  and a disk rotatably mounted within the annular collar of the second link member, the disk rotatable about the crank axis)” can be found in claim 1 of US Patent 10,252,101. US Patent 10,252,101 fails to disclose at least one rotatable resistance mechanism operatively associated with the shaft and configured to provide variable resistance to rotation of the shaft. However, Porth teaches an exercise apparatus with two reciprocating foot pedals (70), a stationary frame (see Figure 1), and a resistance mechanism (181) associated with a shaft to provide variable resistance to the pedals and handles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed device of Yim et al to include a rotatable resistance mechanism, as taught by Porth, to allow the user to exercise against resistance, further having a resistance mechanism attached to pedals is well known in the art.
Regarding claim 27, the limitations of “a reciprocating first foot member coupling the reciprocating first foot pedal to the shaft and a reciprocating second foot member coupling the reciprocating second foot pedal to the shaft (a crank shaft rotatably mounted to the stationary frame to rotate about a crank axis, the first and second foot pedals operatively associated with the crank shaft such that motion of the first and second foot pedals causes rotation of the crank shaft around the crank axis)” can be found in claim 1 of US Patent 10,252,101.
Regarding claim 28, the limitations of “each of the first and second foot members couple a respective one of the first and second foot pedals to the shaft via a respective crank link member pivotally connected to the respective foot member (a crank shaft rotatably mounted to the stationary frame to rotate about a crank axis, the first and second foot pedals operatively associated with the crank shaft such that motion of the first and second foot pedals causes rotation of the crank shaft around the crank axis)” can be found in claim 1 of US Patent 10,252,101.
Regarding claim 29, US Patent 10,252,101 fails to specifically disclose that the crank link members are each rigidly coupled to the shaft. However, Porth teaches crank link members (40) rigidly coupled to a shaft (30, see Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention such that the crank arms are rigidly attached to the shaft, as taught by Porth, as it is common and well known in the art. 
Regarding claim 30, the limitations of “each of the reciprocating first and second foot members is constrained to move along a path defined by an inclined member of the frame (the stationary frame comprises an inclined member, and the stationary exercise machine further comprises a reciprocating foot member coupled at one end to one of the first or second foot pedals and coupled at an opposite end to a crank arm joined to the crank shaft and the reciprocating foot member comprises an intermediate portion between the one end and the opposite end that is constrained to move along a path defined by the inclined member of the frame)”can be found in claim 5 of US Patent 10,252,101.
Regarding claim 31, US Patent 10,252,101 fails to specifically disclose each of the reciprocating first and second foot members is supported on the inclined member by a respective roller. However, Porth teaches that the foot members are supported on an inclined member through rollers (69, see Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention such that the foot members are supported on the inclined member by rollers, as taught by Porth, as it is common and well known in the art.
Regarding claim 32, US Patent 10,252,101 to specifically disclose the inclined member defines a linear path for the rollers. However, Porth teaches that the inclined members define a 
Regarding claim 33, US Patent 10,252,101 to specifically disclose that the rotation of the shaft is transmitted to the at least one rotatable resistance mechanism via at least one belt. However, Porth teaches that the rotation of the shaft is transmitted to the resistance mechanism via belt 184. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention such that the rotation of the shaft is transmitted to the resistance mechanism via belt, as taught by Porth, as it is common and well known in the art.
Regarding claim 34, the limitations of “each of the closed loop paths of the reciprocating first and second pedals define a respective major axis extending between two points in the closed loop path that are furthest apart from each other, and the major axis of each closed loop path is inclined at least forty-five degrees relative to a horizontal plane (each closed loop path defining a major axis extending between two points in the closed loop path that are furthest apart from each other, and the major axis of each closed loop path is inclined more than forty-five degrees relative to a horizontal plane)” can be found in claim 8 of US Patent 10,252,101


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 22, 24, 25, 27-29, 33 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Metcalf (US 5,290,212).

Regarding claim 21:
	Metcalf discloses a reciprocating first and second foot pedals (184, see Figure 1; the pedals have been considered reciprocating as they have a closed loop circular movement) that move in respective foot pedal closed loop paths (see Figure 1); a stationary frame (3) supporting the reciprocating first and second foot pedals (see Figure 1); a shaft (the shaft has been considered the horizontal connection section between the two cranks of the foot pedals, see Figure 1) rotatably mounted to the stationary frame and operatively associated with the first and second foot pedal to rotate about a shaft axis in response to movement of the first and second foot pedals (see Figure 1); at least one rotatable resistance mechanism (fan wheel 141) operatively associated with the shaft (“Pulley belt 38 is mounted on a second sheave 39 (see FIG. 28) which in turn is operatively connected, by way of sprocket 31, and a chain, to sprocket 29, so that wheel 36 may be operated by rotation of the crank 28” see column  4, lines 22-24) and configured to provide variable resistance to rotation of the shaft (the resistance experience by the user is variable as fan resistance mechanism do not have a constant resistance); and a 

    PNG
    media_image1.png
    450
    496
    media_image1.png
    Greyscale


Regarding claim 22:
	Metcalf discloses that the at least one rotatable resistance mechanism is configured to provide resistance that increases as a function of a reciprocation frequency of the reciprocating first and second foot pedals (“Typically, to increase the wheel’s air resistance, the user has to pedal faster.” See column 1 lines 17-18).

Regarding claim 24:


Regarding claim 25:
	Metcalf discloses that the linkage further comprises: a second link member (181) having a first end coupled to an end of the first link member opposite from the first axis (see Figure 1), and a second end opposite the first end (see Figure 1); and wherein the output portion of the linkage is provided by a third link member (in the broadest reasonable interpretation, the crank 28 has been considered the third link member for the limitations of claim 25 and all claims dependent upon claim 25. The Examiner notes that claim 25 does not state that the pedal has a linkage member separate from the handle linkage member) pivotally coupled to the second end of the second link member (see Figure 1).

Regarding claim 27:
	Metcalf discloses a reciprocating first foot member (28; the Examiner notes that the claim dependency for claim 27 is different than that of claim 25 and claim 27 does not clam a third linkage member. The art has therefor been interpreted differently for the rejection of claim 27 than the rejection of claim 25) coupling the reciprocating first foot pedal to the shaft (see Figure 1) and a reciprocating second foot member (28) coupling the reciprocating second foot pedal to the shaft (see Figure 1).

Regarding claim 28:
	Metcalf discloses that each of the first and second foot members couple a respective one of the first and second foot pedals to the shaft via a respective crank link member (the crank 28 couples the pedals to the shaft; see Figure 1) pivotally connected to the respective foot member.

Regarding claim 29:
	Metcalf discloses that each of the crank link members are rigidly coupled to the shaft (see Figure 1).

Regarding claim 33:
	Metcalf discloses that rotation of the shaft is transmitted to the at least one rotatable resistance mechanism via at least one belt (“Pulley belt 38 is mounted on a second sheave 39 (see FIG. 28) which in turn is operatively connected, by way of sprocket 31, and a chain, to sprocket 29, so that wheel 36 may be operated by rotation of the crank 28” see column 4, lines 22-24).

Regarding claim 35:
	Metcalf discloses that the at least one rotatable resistance mechanism includes at least one of an air-resistance based resistance mechanism and a magnetic resistance mechanism (see Figure 1).

Examiner Note
	Claims 23, 26, 30-32, and 34 have not been rejected with prior art, but are rejected under non-statutory Double Patenting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Megan Anderson/Primary Examiner, Art Unit 3784